              Case 2:20-cv-00504-MLP Document 19 Filed 11/23/20 Page 1 of 10




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   AIMEE L.,

 9                              Plaintiff,                   Case No. C20-504-MLP

10          v.                                               ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                              Defendant.

13
                                         I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of her application for Supplemental Security Income.
15
     Plaintiff contends the administrative law judge (“ALJ”) erred in discounting her testimony and
16
     certain medical opinions. (Dkt. #16 at 1.) As discussed below, the Court REVERSES the
17
     Commissioner’s final decision and REMANDS the matter for further administrative proceedings
18
     under sentence four of 42 U.S.C. § 405(g).
19
                                             II.   BACKGROUND
20
            Plaintiff was born in 1970, and has a 9th-grade education and GED, as well as
21
     cosmetology training. AR at 44, 231. She previously worked as a restaurant waitress/hostess and
22
     painter. Id. at 45, 231. Plaintiff was last gainfully employed in 2015 or 2016. Id. at 45-46.
23
            In October 2016, Plaintiff applied for benefits, alleging disability as of February 28,



     ORDER - 1
                 Case 2:20-cv-00504-MLP Document 19 Filed 11/23/20 Page 2 of 10




 1   2014. AR at 199-207. Plaintiff’s application was denied initially and on reconsideration, and

 2   Plaintiff requested a hearing. Id. at 113-21, 125-34. After the ALJ conducted a hearing in

 3   October 2018 (id. at 33-70), the ALJ issued a decision finding Plaintiff not disabled. Id. at 17-27.

 4             Utilizing the five-step disability evaluation process, 1 the ALJ found:

 5             Step one: Plaintiff has not engaged in substantial gainful activity since the application
               date.
 6
               Step two: Plaintiff has the following severe impairments: attention deficit hyperactivity
 7             disorder, depression, fibromyalgia, and left knee degenerative joint disease.

 8             Step three: These impairments do not meet or equal the requirements of a listed
               impairment. 2
 9
               Residual Functional Capacity: Plaintiff can perform light work with additional
10             limitations: she can lift/carry 20 pounds occasionally and 10 pounds frequently. She can
               stand and/or walk for six hours and sit for six hours, in an eight-hour workday. She can
11             frequently climb ramps and stairs, but cannot climb ladders, ropes, or scaffolds. She can
               frequently balance, stoop, kneel, crouch, and crawl. She can occasionally reach overhead
12             bilaterally. She can have no concentrated exposure to extreme cold, vibration, or hazards
               (such as moving machinery, heights, etc.). She is able to understand, remember, and
13             perform simple, routine tasks. She can have occasional superficial contact with the
               public.
14
               Step four: Plaintiff cannot perform past relevant work.
15
               Step five: As there are jobs that exist in significant numbers in the national economy that
16             Plaintiff can perform, Plaintiff is not disabled.

17   AR at 17-27.

18             As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the

19   Commissioner’s final decision. AR at 1-6. Plaintiff appealed the final decision of the

20   Commissioner to this Court. (Dkt. ## 1, 4.)

21                                        III.    LEGAL STANDARDS

22             Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

23
     1
         20 C.F.R. § 416.920.
     2
         20 C.F.R. Part 404, Subpart P, Appendix 1.


     ORDER - 2
              Case 2:20-cv-00504-MLP Document 19 Filed 11/23/20 Page 3 of 10




 1   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

 2   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

 3   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

 4   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

 5   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

 6   alters the outcome of the case.” Id.

 7           “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

 8   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

 9   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

10   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

11   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

12   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

13   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

14   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

15   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

16                                          IV.    DISCUSSION

17           A.     The ALJ Erred in Assessing Medical Opinion Evidence

18           Plaintiff challenges the ALJ’s assessment of medical opinions written by examining

19   psychologists John Arnold, Ph.D., and Thomas Rowe, Ph.D.; and treating nurse Linda Van Hoff,

20   ARNP. See AR at 357-61, 632-40, 345-47. The Court will consider each disputed opinion in

21   turn.

22                  1.      Legal Standards

23           In general, more weight should be given to the opinion of a treating doctor than to a non-




     ORDER - 3
              Case 2:20-cv-00504-MLP Document 19 Filed 11/23/20 Page 4 of 10




 1   treating doctor, and more weight to the opinion of an examining doctor than to a non-examining

 2   doctor. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). Where not contradicted by another

 3   doctor, a treating or examining doctor’s opinion may be rejected only for “clear and convincing”

 4   reasons. Id. (quoting Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991)). Where

 5   contradicted, a treating or examining doctor’s opinion may not be rejected without “‘specific and

 6   legitimate reasons’ supported by substantial evidence in the record for so doing.” Lester, 81 F.3d

 7   at 830-31 (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)).

 8          Social Security regulations distinguish between “acceptable medical sources” and other

 9   medical sources. Acceptable medical sources include, for example, licensed physicians and

10   psychologists, while other non-specified medical providers are considered “other sources.” 20

11   C.F.R. § 416.902. Less weight may be assigned to the opinions of other sources. Gomez v.

12   Chater, 74 F.3d 967, 970 (9th Cir. 1996). However, the ALJ’s decision should reflect

13   consideration of such opinions, and the ALJ may discount the evidence by providing reasons

14   germane to each source. Molina, 674 F.3d at 1111.

15                  2.      The ALJ Erred in Assessing Dr. Arnold’s Opinion

16          Dr. Arnold examined Plaintiff in February 2015 and completed a DSHS form opinion

17   describing her symptoms and limitations. AR at 357-61. Dr. Arnold opined that Plaintiff had

18   several moderate and marked functional limitations. Id. at 359.

19          The ALJ discounted Dr. Arnold’s opinion because it was written more than a year before

20   Plaintiff filed her application for benefits and is therefore outside the time period found relevant

21   by the ALJ, and because Dr. Arnold listed a rule-out amphetamine abuse diagnosis. AR at 17,

22   24.

23          Neither reason is legitimate. Dr. Arnold’s examination was indeed performed more than a




     ORDER - 4
              Case 2:20-cv-00504-MLP Document 19 Filed 11/23/20 Page 5 of 10




 1   year before Plaintiff’s current benefits application was filed, and is therefore, outside the

 2   relevance window identified by the ALJ. AR at 17. But Plaintiff requested at the hearing that the

 3   ALJ reopen a prior application that had been filed in January 2016 (id. at 47) and denied in

 4   March 2016 (id. at 107-10), and the ALJ did not rule on Plaintiff’s request at the hearing or in

 5   the written decision. The Commissioner contends that the ALJ’s oversight was harmless error.

 6   (Dkt. # 17 at 16-17.) But if the ALJ had reopened Plaintiff’s prior application, Dr. Arnold’s

 7   opinion would not have been discounted based on timing, because it was written within 12

 8   months of the date the prior application was filed, and thus the ALJ’s failure to rule on Plaintiff’s

 9   request impacted the ALJ’s assessment of Dr. Arnold’s opinion.

10          Furthermore, the ALJ did not explain why Dr. Arnold’s rule-out amphetamine abuse

11   diagnosis undermined the value of Dr. Arnold’s conclusions as to Plaintiff’s functional

12   limitations. Plaintiff reported to Dr. Arnold that she had used methamphetamine three or four

13   times in the past year (AR at 357), but Dr. Arnold did not recommend chemical dependency

14   assessment/treatment and also opined that Plaintiff’s limitations were not primarily caused by

15   drug or alcohol use (id. at 359). Thus, in the absence of an explanation as to how Dr. Arnold’s

16   rule-out amphetamine abuse diagnosis undermines his conclusions, the Court does not find the

17   ALJ’s reasoning to be legitimate.

18          On remand, the ALJ should reconsider Dr. Arnold’s opinion and explicitly rule on

19   Plaintiff’s request to reopen her prior application.

20                  3.      The ALJ Erred in Assessing Dr. Rowe’s Opinion

21          Dr. Rowe examined Plaintiff in June 2017 and wrote a narrative report describing her

22   symptoms and limitations. AR at 632-40. Dr. Rowe did not describe any specific functional

23




     ORDER - 5
              Case 2:20-cv-00504-MLP Document 19 Filed 11/23/20 Page 6 of 10




 1   limitations but indicated that Plaintiff had concentration and persistence deficits and cognitive

 2   limitations. Id. at 638-39.

 3          The ALJ gave “some weight” to Dr. Rowe’s opinion, noting that Dr. Rowe recorded low

 4   objective test scores, but that Dr. Rowe “specifically noted the negative effects of opiate

 5   medication on [Plaintiff’s] demonstrated functioning at testing.” AR at 24. The Court agrees with

 6   Plaintiff (dkt. # 16 at 11) that the ALJ mischaracterized Dr. Rowe’s opinion via selective

 7   quotation: Dr. Rowe did note (as the ALJ quoted in the decision) that Plaintiff was taking opiate

 8   medications, which can impact cognitive functioning, but went on to indicate (in a part of the

 9   opinion that was not quoted by the ALJ) that the medication would not explain her low memory

10   test scores because other test results were incompatible with opiate intoxication. AR at 639.

11   Instead, Dr. Rowe suggested that Plaintiff’s low memory test scores reflect deficits in retention

12   as well as low motivation and fatigue during testing. Id.

13          The ALJ’s stated reasoning is not legitimate because it does not accurately reflect the

14   content of Dr. Rowe’s opinion, and therefore on remand, the ALJ should reconsider Dr. Rowe’s

15   opinion and may recontact him for clarification, if warranted.

16                  4.      The ALJ Did Not Harmfully Err in Assessing Ms. Van Hoff’s Opinion

17          Ms. Van Hoff completed a DSHS form opinion in February 2018 describing Plaintiff’s

18   physical symptoms and limitations. AR at 645-47. Ms. Van Hoff listed Plaintiff’s fibromyalgia

19   diagnosis and opined that Plaintiff was limited to performing sedentary work for 6-12 months.

20   Id. at 646-47. Contemporaneous treatment notes indicated that Ms. Van Hoff had concerns about

21   whether Plaintiff’s eligibility for benefits would be negated by part-time work. Id. at 648-49.

22          The ALJ gave “some weight” to Ms. Van Hoff’s opinion, noting that it was an opinion of

23   limited duration and finding that her indication of Plaintiff’s full range of motion was




     ORDER - 6
              Case 2:20-cv-00504-MLP Document 19 Filed 11/23/20 Page 7 of 10




 1   inconsistent with a restriction to sedentary work. AR at 23-24. These are germane reasons to

 2   discount Ms. Van Hoff’s opinions, based on reasonable inferences from the record. See

 3   Carmickle v. Comm’r of Social Sec. Admin., 533 F.3d 1155, 1165 (9th Cir. 2008) (indicating that

 4   temporary limitations are insufficient to meet the durational requirement for a finding of

 5   disability and serve as a valid reason to reject a physician’s opinion); Bayliss, 427 F.3d at 1216

 6   (rejecting physician’s opinion due to discrepancy or contradiction between opinion and the

 7   physician’s own notes or observations is “a permissible determination within the ALJ’s

 8   province”). Although Plaintiff offers alternative interpretations of Ms. Van Hoff’s opinion (dkt. #

 9   16 at 4), she has not shown that the ALJ’s interpretation was unreasonable, and therefore has not

10   established error. See Morgan v. Comm’r of Social Sec. Admin., 169 F.3d 595, 599 (9th Cir.

11   1999) (“Where the evidence is susceptible to more than one rational interpretation, it is the ALJ’s

12   conclusion that must be upheld.”). 3

13           B.      The ALJ Erred in Discounting Plaintiff’s Subjective Allegations

14           The ALJ discounted Plaintiff’s subjective allegations because (1) her activities contradict

15   her allegations, (2) her poor work history undermines her allegation that she is unemployed due

16   to her impairments, and (3) the medical record is inconsistent with her allegations and also

17   reveals irregularities in Plaintiff’s use of medications. AR at 22-23. Plaintiff contends that these

18

19
     3
20     These valid reasons to discount Ms. Van Hoff’s opinions render harmless any error in the ALJ’s finding
     that Ms. Van Hoff’s opinion was tainted by non-medical reasons. AR at 24. Ms. Van Hoff did express
     concern in her treatment notes that if Plaintiff worked part-time she would be ineligible for benefits, but
21
     there is no apparent connection between this concern and Ms. Van Hoff’s opinion as to Plaintiff’s ability
     to work because Ms. Van Hoff’s treatment notes include her opinion that Plaintiff does not have “the
22   capacity for full-time work in any significant way.” Id. at 649. Thus, to the extent that the ALJ erred in
     interpreting Ms. Van Hoff’s opinion as undermined by her treatment notes discussing the interplay
23   between benefits eligibility and part-time work, this error is harmless in light of the other valid reasons
     provided by the ALJ for discounting Ms. Van Hoff’s opinion. See Carmickle, 533 F.3d at 1162-63.




     ORDER - 7
              Case 2:20-cv-00504-MLP Document 19 Filed 11/23/20 Page 8 of 10




 1   reasons are not clear and convincing, as required in the Ninth Circuit. See Burrell v. Colvin, 775

 2   F.3d 1133, 1136-37 (9th Cir. 2014).

 3                  1.      The ALJ Erred in Assessing Plaintiff’s Activities

 4          The ALJ stated that Plaintiff’s activities contradict her allegations of social, physical, and

 5   cognitive limitations. AR at 22. An ALJ may properly discount a claimant’s allegations if her

 6   activities are inconsistent with her alleged limitations. See Orn v. Astrue, 495 F.3d 625, 639 (9th

 7   Cir. 2007).

 8          First, as to social limitations, the Court notes that the ALJ did not identify any social

 9   limitations that Plaintiff alleged, and the Court’s review of Plaintiff’s function report and hearing

10   testimony does not reveal that Plaintiff alleged any such limitations. See AR at 22, 33-70, 277-

11   86. Thus, the ALJ’s reference to Plaintiff’s social capabilities does not provide a basis for

12   discounting her allegations because the ALJ did not identify an inconsistency between Plaintiff’s

13   allegations and her activities.

14          As to physical allegations, the ALJ stated that Plaintiff described diffuse body pain with

15   some good days and some bad days. AR at 22. The ALJ found these allegations to be

16   inconsistent with various activities — performing household chores 2-4 times per month, taking

17   the bus within the state of Washington, or participating in swim therapy at the YMCA — but

18   none of these activities is reasonably inconsistent with Plaintiff’s allegations.

19          Lastly, as to cognitive allegations, the ALJ contrasted Plaintiff’s allegation of an inability

20   to work on a more than part-time basis with Plaintiff’s ability to initiate, sustain, and complete

21   tasks. AR at 22. The ALJ did not specify which tasks Plaintiff is able to initiate, sustain, and

22   complete, and thus did not explain how any such tasks would be inconsistent with a limitation to

23   part-time work. Id.




     ORDER - 8
              Case 2:20-cv-00504-MLP Document 19 Filed 11/23/20 Page 9 of 10




 1           Because the ALJ failed to identify with specificity any activities that are reasonably

 2   inconsistent with Plaintiff’s allegations, the Court finds that this line of the ALJ’s reasoning is

 3   erroneous and fails to support the ALJ’s assessment of Plaintiff’s allegations.

 4                   2.     The ALJ Did Not Err in Assessing Plaintiff’s Work History

 5           The ALJ noted that Plaintiff had not engaged in substantial gainful activity for multiple

 6   years before her alleged onset date, which suggested that her unemployment was not due to her

 7   impairments but due to lack of motivation or willingness to work. AR at 22-23. This is a valid

 8   reason to discount a claimant’s allegation of disability. See Thomas, 278 F.3d at 959 (ALJ

 9   properly considered “‘extremely poor work history’” and showing of “‘little propensity to work

10   in [claimant’s] lifetime’” as undermining her allegation of disability; noting claimant’s “work

11   history was spotty, at best, with years of unemployment between jobs, even before she claimed

12   disability”).

13           Although Plaintiff contends that this finding is undermined by the ALJ’s reference to a

14   treatment note wherein Plaintiff reported to a provider that she desired to re-enter the workforce

15   at that time (AR at 23 (citing id. at 726)), this treatment note does not address the years of

16   unemployment referenced by the ALJ, and thus does not undermine the ALJ’s findings based on

17   Plaintiff’s longitudinal work history.

18                   3.     The ALJ Erred in Assessing the Medical Record

19           The ALJ found that Plaintiff’s medical records did not corroborate her allegations. AR at

20   23. In the ALJ’s summary of the medical record, the ALJ referenced Dr. Rowe’s opinion and

21   mischaracterized it and selectively quoted from it in the same way as discussed supra. Id.

22   Because the ALJ must reconsider Dr. Rowe’s opinion on remand, the Court finds that the ALJ

23   should also reconsider that opinion in connection with assessing Plaintiff’s allegations on




     ORDER - 9
               Case 2:20-cv-00504-MLP Document 19 Filed 11/23/20 Page 10 of 10




 1   remand.

 2           To the extent that the ALJ also found that discrepancies and irregularities noted in

 3   Plaintiff’s medication usage undermined the reliability of her allegations, this line of reasoning is

 4   not erroneous. See Verduzco v. Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999); Massey v. Comm’r of

 5   Social Sec. Admin., 400 Fed. Appx. 192, 194 (9th Cir. Oct. 19, 2010) (ALJ’s finding that

 6   claimant engaged in drug-seeking behavior is a clear and convincing reason for disregarding his

 7   testimony).

 8           Because the Court has found several errors in the ALJ’s assessment of Plaintiff’s

 9   allegations, as well as in the ALJ’s assessment of the medical evidence, the ALJ should

10   reconsider Plaintiff’s allegations on remand.

11                                        V.      CONCLUSION

12           For the foregoing reasons, the Commissioner’s final decision is REVERSED, and this

13   case is REMANDED for further administrative proceedings under sentence four of 42 U.S.C. §

14   405(g). On remand, the ALJ should reconsider the opinions of Drs. Arnold and Rowe, reconsider

15   Plaintiff’s subjective testimony, and rule on Plaintiff’s request for reopening a prior application

16   for benefits.

17           Dated this 23rd day of November, 2020.

18


                                                           A
19

20                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
21

22

23




     ORDER - 10
